DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-8, 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (U.S. 2011/0083102 hereinafter Adachi) in view of Choi et al. (U.S. 2015/0317026 hereinafter Choi).
As Claim 1, Adachi teaches a control method of a displayed picture for a display, comprising: 
displaying a displayed picture, wherein the displayed picture includes a first picture area (Adachi (¶0049 line 1-5, fig. 3A item 401), first picture area (401) is displayed on the display screen 400) and a second picture area (Adachi (¶0049 line 5-11, fig. 3A item 402, 407), second picture area (402,407) is a sharing screen of the first and second terminal), the first picture area displays an image signal provided by a first host (Adachi (¶0049 line 1-5, fig. 3A item 401), first picture area (401) is controlled by projection device 101), and the second picture area displays an image signal provided by a second host (Adachi (¶0049 line 5-11, fig. 3A item 402, 407), second picture area (402,407) is provided by the first or second terminal); 
wherein the first positioning coordinates are provided by the display to the first host (Adachi (¶0076 line 3-7, item S809, fig. 8 item S1303, S1304, ¶0099 line 1-5, ¶0100 line ), resize operation transmits information to the first terminal device. Size information is transmitted to the first terminal device. If the next resize is acquired, the process is repeat. The first position is construed as the first resize operation while the second position is associated with subsequence resize operation); 
such that the cursor is moved to second positioning coordinates (Adachi (¶0083 line 7-11), cursor is moved to second position. The different between x and y components is used to acquire the size information); and 
updating an appearance of the second picture area according to the second positioning coordinates (Adachi (¶0066, ¶0087), change or update size information is transmitted to apparatus 100 for displaying within sharing window region ), 
Adachi may not explicitly disclose while Choi teaches:
moving a cursor in the displayed picture to a first boundary of the second picture area where the cursor has first positioning coordinates (Choi (¶0081 line 2-4, 10-12, fig. 3A item 307), an input command signal a drag of boundary line),
dragging the first boundary by the cursor towards the first picture area (Choi (¶0081 line 16-20), the display device decreases horizontal length of first window and increases horizontal length of the second window),
wherein the first positioning coordinates belong to a coordinate system of the display (Choi (¶0081 line 2-4, 10-12, fig. 3A item 307), an input command signal a drag of boundary line).


	As Claim 2, besides Claim 1, Adachi in view of Choi teaches further comprising: 
providing, by the display, a first location information of the second picture area to the first host (Adachi (¶0083 line 1-4, fig. 3D), user resizes the second picture area by dragging the lower left corner of area 405 toward the first picture area); 
determining, by the first host, the first boundary of the second picture area according to the first location information (Adachi (¶0086 line 5-7, fig. 3D item 504), boundary of the second picture area (rubber band 504) is displayed); 
determining, by the first host, a second location information according to the second positioning coordinates and transmit the second location information to the display (Adachi (¶0086 line 5-7, fig. 3D item 504), user drags rubber band 504 in order to change the size information); and 
varying, by the display, the appearance of the second picture area according to the second location information (Adachi (¶0066, ¶0086 line 8-12, ¶0087), change or update size information is transmitted to apparatus 100 for displaying within sharing window region. The secondary region size is changed based on user operation).

As Claim 7, besides Claim 1, Adachi in view of Choi teaches wherein the displayed picture displayed by the display, the first host and the second host are operated in a Keyboard/Video/Mouse (KVM) switching program environment (Adachi (¶0045 line 1-2), system is keyboard, mouse and video program).  

As Claim 8, besides Claim 1, Adachi in view of Choi teaches wherein the first picture area and the second picture area are picture-by-picture (PBP) (Adachi (¶0049 line 5-11, fig. 3A item 402, 407), second picture area (402,407) is a sharing screen of the first and second terminal).  

	As Claim 11, Adachi teaches a display system, comprising: 
a first host, configured to provide a first image signal (Adachi (¶0049 line 1-5, fig. 3A item 401), first picture area (401) is displayed on the display screen 400); 
a second host, configured to provide a second image signal (Adachi (¶0049 line 5-11, fig. 3A item 402, 407), second picture area (402,407) is a sharing screen of the first and second terminal); 
a display (Adachi (¶0031 line 1-3), a display device), comprising: 
a screen, configured to display a displayed picture, the displayed picture including a first picture area and a second picture area; and a controller, configured to control the first image signal displayed in the first picture area and the second image signal displayed in the second picture area (Adachi (¶0049 line 5-11, fig. 3A item 402, 407), shared picture areas (402,407) are provided by the first or second terminal); and 
a mouse (Adachi (¶0045 line 1-2), a mouse), configured to move a cursor in the displayed picture to a first boundary of the second picture area and pressed to drag the cursor to the first boundary towards the first picture area, such that the cursor is moved to second positioning coordinates (Adachi (¶0083 line 7-11), cursor is moved to second position. The different between x and y components is used to acquire the size information), the controller is configured to update the appearance of the second picture area according to the second positioning coordinates (Adachi (¶0066, ¶0087), change or update size information is transmitted to apparatus 100 for displaying within sharing window region ) when the mouse is released (Adachi (¶0083 line 7-8), release of the drag operation).
wherein the first positioning coordinates are provided by the display to the first host (Adachi (¶0076 line 3-7, item S809, fig. 8 item S1303, S1304, ¶0099 line 1-5, ¶0100 line ), resize operation transmits information to the first terminal device. Size information is transmitted to the first terminal device. If the next resize is acquired, the process is repeat. The first position is construed as the first resize operation while the second position is associated with subsequence resize operation); 
Adachi may not explicitly disclose while Choi teaches:
where in the cursor has first positioning coordinates when the cursor is moved to the first boundary of the second picture area (Choi (¶0081 line 2-4, 10-12, fig. 3A item 307), an input command signal a drag of boundary line),
dragging the first boundary by the cursor towards the first picture area (Choi (¶0081 line 16-20), the display device decreases horizontal length of first window and increases horizontal length of the second window),
wherein the first positioning coordinates belong to a coordinate system of the display (Choi (¶0081 line 2-4, 10-12, fig. 3A item 307), an input command signal a drag of boundary line).


As Claim 12, Claim 12 is rejected for the same reasons as Claim 2.
As Claim 17, Claim 17 is rejected for the same reasons as Claim 7.
As Claim 18, Claim 18 is rejected for the same reason as Claim 8.

Claim 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Choi in further view of Kano et al. (U.S. 2009/0031249 hereinafter Kano).
	As Claim 3, besides Claim 2, Adachi in view of Choi may not explicitly disclose while Kano teaches further comprising: 
moving a window in the first picture area to a window location (Kano (¶0042 line 1-4), user moving a window W1 toward window W2); 
determining whether the window location overlaps the second location information or not (Kano (¶0042 line 4-7), system decides whether window W1 is overlap with window W2); 
determining, by the first host, a third location information and transmitting the third location information to the display (Kano (¶0044 line 1-4), system calculate the coordinate of window W2 after the move); and 
Page 14 of 19varying, by the display, the appearance of the second picture area according to the third location information (Kano (¶0044 line 1-4), window W2 is moved to new location).


As Claim 4, besides Claim 3, Adachi in view of Choi in further view of Kano teaches wherein the first picture area and the second picture area are picture-in-picture (PIP) (Adachi (¶0049 line 5-11, fig. 3A item 402, 407), second picture area (402,407) is a sharing screen of the first and second terminal) and the second picture area is located in the first picture area (Adachi (¶0049 line 1-5, fig. 3A item 401), first picture area (401) contains the second picture area (402,407)).  

As Claim 5, besides Claim 4, Adachi in view of Choi in further view of Kano teaches wherein when the first picture area is operated in a window arrangement function environment, the first host turns off the window arrangement function of the first picture area when exchanging picture contents of the first picture area and the second picture area (Kano (¶0048 line 1-3), the first host does not allow the movement of window W2).  

As Claim 13, Claim 13 is rejected for the same reasons as Claim 3.
As Claim 14, Claim 14 is rejected for the same reasons as Claim 4.
As Claim 15, Claim 15 is rejected for the same reasons as Claim 5.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi and Choi in view of Walline et al. (U.S. 2016/0294839 hereinafter Walline) in further view of Huang et al. (U.S. 2016/0154686 hereinafter Huang).
As Claim 6, besides Claim 1, Adachi in view of Choi may not explicitly disclose while Walline teaches further comprising: 
further comprising: 
activating a first hotkey when the cursor is located at the first picture area (Walline (¶0069 line 12-16), a right click copy of the content or keyboard shortcut for copying content); 
exchanging picture contents of the first picture area and the second picture area (Walline (¶0069 line 9-11), a file is moved from a first window to the second window).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a user interface of Adachi in view of Choi instead be a user interface taught by Walline, with a reasonable expectation of success. The motivation would be to provide user with a great convenience for transfer or copy function to be executed directly between remotely connected computing devices (Walline (¶0049)).	
Adachi in view of Choi n further view of Walline may not explicitly disclose while Huang teaches:
activating a second hotkey when the cursor is moved to the second picture area (Huang (¶0057 line 1-5), paste trigger signal is used to paste content at the cursor position); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a hotkey of Adachi in view of Choi in further view of Walline instead be a hotkey taught by Huang, with a reasonable expectation of success. The 

As Claim 16, Claim 16 is rejected for the same reasons as Claim 6.

Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Choi in further view of Walline.
As Claim 9, besides Cliam 7, Adachi in view of Choi may not explicitly disclose while Walline teaches further comprising: 
moving the cursor from the first picture area to the second picture area (Walline (¶0069 line 9-11), a file is dragged from the first window toward the second window); 
when moving the cursor to a second boundary of the second picture area, the cursor having third positioning coordinates (Walline (¶0069 line 9-11), a file is dragged from a first window to the second window); 
dragging the second boundary by the cursor towards the second Page 15 of 19picture area, such that the cursor is moved to fourth positioning coordinates (Walline (¶0069 line 9-11), a file is dragged from a first window to the second window); and 
updating the appearance of the second picture area according to the fourth positioning coordinates (Walline (¶0069 line 9-11), a file is dragged from a first window to the second window).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a user interface of Adachi in view of Choi instead be a user interface taught by Walline, with a reasonable expectation of success. The motivation would 

As Claim 10, besides Claim 9, Adachi in view of Choi in further view of Walline teaches further comprising: 
providing, by the display, a third location information of the second picture area to the second host (Adachi (¶0083 line 1-4, fig. 3D), user resizes the second picture area by dragging the lower left corner of area 405 toward the first picture area); 
determining, by the second host, the second boundary of the second picture area according to the third location information (Adachi (¶0083 line 7-11, ¶0085 line 12-15), cursor is moved to second position. The different between x and y components is used to acquire the size information. The second host receives the size information); 
determining, by the second host, a fourth location information according to the fourth positioning coordinates (Adachi (¶0083 line 1-4, fig. 3D), user resizes the second picture area by dragging the lower left corner of area 405 toward the first picture area) and transmitting the fourth location information to the display (Adachi (¶0083 line 7-11, ¶0085 line 12-15), cursor is moved to second position. The different between x and y components is used to acquire the size information. The second host receives the size information); and 
varying, by the display, the appearance of the second picture area according to the fourth location information (Adachi (¶0066, ¶0087), change or update size information is transmitted to apparatus 100 for displaying within sharing window region ).  

As Claim 19, Claim 19 is rejected for the same reasons as Claim 9.
.
Response to Arguments
Claims in view of 35 U.S.C. §103:
	Applicants’ argument are persuasive that “host is a computer”; therefore, 35 U.S.C. §112 interpretation(s) and rejection(s) are respectfully withdrawn.

Claims in view of 35 U.S.C. §103:
	Applicants argue that Adachi does not disclose “moving a cursor in the displayed picture to a first boundary of the second picture area where the cursor has first positioning coordinates, wherein the first positioning coordinates are provided by the display to the first host” and wherein the first positioning coordinates belong to a coordinate system of the display” (first paragraph of page 12 in the remarks).

    PNG
    media_image1.png
    151
    579
    media_image1.png
    Greyscale

	Applicants’ arguments are not persuasive because Adachi teaches “first positioning coordinates are provided to the first host” while new reference Choi teaches concurrently resizing of the left and right panel. Therefore, Adachi in view of Choi teaches the amended limitation(s).
	Other dependent Claims and independent Claims are not allowable for the same reasons above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2142